ACCEPTED
                                                                                                06-14-00099-CV
                                                                                      SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                          4/13/2015 10:55:34 AM
                                                                                                DEBBIE AUTREY
                                                                                                         CLERK

                   No. 06-14-00099-CV
                  —————————
              IN THE COURT OF APPEALS           FILED IN
                                         6th COURT OF APPEALS
   FOR THE SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                           TEXARKANA, TEXAS
—————————————————————————————————        4/13/2015 10:55:34 AM
                  RICHARD PARKER              DEBBIE AUTREY
                                                                            Clerk

                                                Appellant

                                           v.

                                   JOANN PARKER NEAL

                                  Appellee
—————————————————————————————————
    On Appeal from the 276th District Court of Camp County
                Robert Rolston, Judge Presiding
—————————————————————————————————

                    UNOPPOSED MOTION FOR EXTENSION
                     OF TIME TO FILE APPELLEE’S BRIEF

—————————————————————————————————


       Appellee JoAnn Parker Neal moves for an unopposed extension of time to file

her Appellee’s brief in this proceeding and states the following in support:

                                           I.

       Appellee’s brief is due to be filed on April 24, 2015. Appellee respectfully

requests a thirty-day extension of time, until May 24, 2015, to file her brief. Appellee

is not filing this motion for the purpose of delay, but in the interest of justice.


UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF                                                        Page 1
                                         II.

       Appellant Richard Parker requested and was granted two unopposed extensions

of time to file his Appellant’s brief.

                                         III.

       Appellee has been represented in this appeal by her trial counsel, Lance

Hinson. Appellee has now determined that it would be in her best interest to be

represented on appeal by an attorney who focuses his practice on appellate law. As

such, Appellee hired Chad Ruback to be her lead appellate counsel. Ruback is filing

his notice of appearance of counsel and designation of lead counsel

contemporaneously with this motion.

       Ruback is busy preparing the following other appellate briefs:

       (1)    an appellant’s brief in LBSP, Inc. Forest Dale, Inc., 05-14-01295-CV in
              the Dallas Court of Appeals, due on April 15, 2015; and

       (2)    an appellant’s reply brief in Meyer v. Meyer, 05-14-00655-CV in the
              Dallas Court of Appeals, due on May 15, 2015.

       Consequently, Ruback will be unable to complete Appellee’s brief in this case

by the April 24, 2015 deadline.




UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF                                                Page 2
                                       IV.

       WHEREFORE, PREMISES CONSIDERED, Appellee JoAnn Parker Neal

prays that this Court enter an order granting her Unopposed Motion for Extension of

Time to File Appellee’s Brief and specifying that Appellee’s brief be filed on or

before May 24, 2015.

Respectfully submitted,

/s/ Chad M. Ruback
Chad M. Ruback
State Bar No. 90001244
The Ruback Law Firm
8117 Preston Road
Suite 300
Dallas, Texas 75225
(214) 522-4243
(214) 522-2191 facsimile
chad@appeal.pro

                         CERTIFICATE OF CONFERENCE

      On April 13, 2015, I conferred with Tom S. McCorkle, counsel for Appellant
Richard Parker, and he is unopposed to the relief sought in this motion.

                                             /s/ Chad M. Ruback
                                             Chad M. Ruback




UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF                                               Page 3
                             CERTIFICATE OF SERVICE

      On April 13, 2015, I served a copy of this document to the following counsel
for Appellant Richard Parker:

Tom S. McCorkle
403 W. Tyler Street
Gilmer, Texas 75644

                                            /s/ Chad M. Ruback
                                            Chad M. Ruback




UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF                                              Page 4